The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed January 26, 2022. Applicant elects Group I and SEQ ID NO:20. Because no traverse is presented, this election is treated as without traverse. Claims 1, 6, 7, 12, 13,15-17, 19-22, 38 and 39 are pending. Claims 15-17, 19-22, 38 and 39 are withdrawn from examination. Claims 1, 6, 7, 12 and 13, directed to SEQ ID NO:20 only, are examined in the instant application.  
	Applicant’s Information Disclosure Statements filed January 27, 2022, November 17, 2020, April 9, 2020 and March 25, 2020 have been considered. Signed copies are attached.
	SEQ ID NO:20 was first disclosed in PCT/US2009/031609 filed January 21, 2009.
The restriction is made FINAL.  
Specification
2. 	The disclosure is objected to because of the following: 
The status of parent Application No. 14/273492 must be updated on page 1 of the specification.  
Appropriate correction is required.
Claim Objections
3. 	Claims 1, 6, 7, 12 and 13 are objected to because of the following:
Claims 1, 6, 7, 12 and 13 recite a non-elected sequence. SEQ ID Nos. 20 and 93 do not share a common structure or motif which distinguishes them from prior art sequences. As indicated in the restriction requirement, SEQ ID Nos. 20 and 93 are patentably distinct.
In claims 1 and 12, “sequence” should be inserted after each of the three recitation of “nucleic acid”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112, second paragraph
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1, 6, 7, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 12 are missing an expressing step. The claims do not indicate that SEQ ID NO:20 is expressed. The presence of the exogenous nucleic acid alone does not produce the cold tolerance phenotype, see paragraph [0034].
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112, first paragraph
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1, 6, 7, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for expressing a sequence encoding SEQ ID NO:20, does not reasonably provide enablement for a sequence that is not expressed and 90-95% sequence identity to SEQ ID NO:20. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“’The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.
The specification discloses ME04315 containing SEQ ID NO:20 was identified after cold growth superpool screening as described in Example 2 and showed significant tolerance to cold conditions for two generations (Example 4). No sequence having 90-95% sequence identity to SEQ ID NO:20 and the cold tolerance phenotype is disclosed. 
The 90-95% sequence identity to SEQ ID NO:20 is not enabled because it encompasses unspecified substitutions, deletions, additions, and combinations thereof anywhere within the sequences without retaining any functional activity, so long as they produce the claimed cold tolerance phenotype when expressed in a plant. The specification does not disclose what protein SEQ ID NO:20 is, such as a particular enzyme, to allow one skilled in the art to predict its conserved regions or catalytic domains. Neither the state of the art nor Applicant’s disclosure teaches conserved regions for a cold tolerance protein per se. Cold tolerance may be controlled by proteins that are diverse in structure and function. While one skilled in the art can readily make mutations to a sequence encoding SEQ ID NO:20, further guidance is needed as to what mutations would retain its functional activity to produce the claimed phenotype. Applicant provides no working example of mutant sequences within the 90-95% sequence identity scope which produces the claimed phenotype. It is highly unpredictable that deleting or mutating 5-10% anywhere within SEQ ID NO:20 would result in a plant having said phenotype. It is possible no sequence having less than 100% sequence identity to SEQ ID NO:20 can produce the cold tolerance phenotype. The claims encompass inoperable embodiments but the specification provides no guidance as to how such inoperable embodiments can be readily eliminated without undue experimentation. Moreover, evaluating for cold tolerance cannot be readily determined at the cellular level. Every possible combination of 90-95% sequence identity to SEQ ID NO:20 must be identified, constructed into a vector, transformed into a plant cell, grown into a plant, then the plants or their products are evaluated in all parameters that affect a plant’s tolerance to cold temperatures. The amount of experimentation required to practice the claimed methods is more than routine—it is undue. Accordingly, Applicant has not enabled the 90-95% sequence identity scope as claimed without undue experimentation.
With regard to the missing expressing step, neither the state of the art to date nor Applicant’s disclosure teaches the presence of the sequence alone without expression is sufficient to produce the claimed phenotype. Without expression, the nucleotide sequence encoding SEQ ID NO:20 cannot produce SEQ ID NO:20. Paragraph [0034] indicates that “expression of the polypeptide results in a modulated level of cold tolerance.” The regulatory region set forth in the claims is not required to direct expression or result in expression. Applicant has no working example wherein the sequence is not expressed. Thus, Applicant has not enabled the presence of the exogenous nucleic acid sequence alone, without expression, for producing the claimed phenotype without undue experimentation.
Accordingly, weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed as commensurate in scope with the claims.
8. 	Claims 1, 6, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Applicant’s disclosure is as set forth above. The 90-95% sequence identity lacks adequate written description because Applicant does not disclose a representative number of sequences within the 90-95% scope which produces the claimed phenotype. The claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The claims also encompass sequences from other species. There is an insufficient number of sequences disclosed within the 90-95% genus which produces the claimed phenotype to allow one skilled in the art to predictably determine other sequences within the 90-95% genus which have the same function or produce the claimed cold tolerance phenotype. The nucleic acid sequence encoding SEQ ID NO:20 was obtained from Arabidopsis thaliana, but the 90-95% encompasses sequences from other plants and organisms, as well as synthetic and naturally-occurring mutants and variants. Applicant does not disclose any sequence having 90-95% sequence identity to SEQ ID NO:20 that produces the claimed phenotype. Applicant does not disclose a common structure or motif shared by sequences having 90-95% sequence identity to these sequences which would produce the claimed phenotype. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and sequences from other plants and organisms, absent further guidance. While one skilled in the art can readily generate a population of sequences having 90-95% identity, it is unpredictable which sequences within the population would result in the claimed phenotype. There is no evidence Applicant is in possession of a plant having sequences within the 90-95% sequence identity genus and the claimed cold tolerance phenotype.
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11. 	Claims 1, 6, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alexandrov et al. (US20060150283 (A)). Alexandrov teaches a method of screening a plant expressing exogenous nucleic acid sequences including SEQ ID NO:1296, operably linked to regulatory sequences, for the cold tolerance phenotype ([0428], [1094], [1095], claim 6). SEQ ID NO:1296 encodes a protein having 99.8% sequence identity to Applicant’s SEQ ID NO:20, whereby the 0.2% sequence identity difference is due to a conservative amino acid substitution at position 83. Since Alexandrov uses the same method as Applicant for producing the claimed plant for screening, the method steps are applied to the same population of plants, and the sequence of Alexandrov is within Applicant’s claimed 90-95% sequence identity genus for the cold tolerance phenotype, the plant of Alexandrov would inherently have an increased level of cold tolerance as compared to that of a control plant. Accordingly, the claimed invention is anticipated by the prior art.
Claim Rejections - 35 USC § 103
12. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13. 	Claims 1, 6, 7, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandrov et al. (US20060150283 (A)). 
	The teachings of Alexandrov for claims 1, 6, 12 and 13 are as discussed above. Alexandrov further teaches “Conservative substitutions are preferred to maintain the function or activity of the polypeptide.” [0643] 
	Alexandrov does not teach a sequence having 100% sequence identity to SEQ ID NO:20.
	Given that Alexandrov teaches a sequence that has one conservative amino acid difference from SEQ ID NO:20, it would have been prima facie obvious for one skilled in the art at the time the invention was made to utilize a sequence having a conservative amino acid substitution, such as a Threonine instead of a Serine at position 83 of SEQ ID NO:20, to maintain the function or activity of the sequence, namely cold tolerance, with a reasonable expectation of success.
Remarks
14. 	No claim is allowed. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663